                                                                                                       FILED
                                                                                              2020 Mar-03 AM 09:40
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                 JASPER DIVISION

RANDALL O. BENEFIELD,           }
                                }
   Plaintiff,                   }
                                }
v.                              }                        Civil Action No.: 6:18-cv-1760-RDP
                                }
SOCIAL SECURITY ADMINISTRATION, }
COMMISSIONER,                   }
                                }
   Defendant.                   }

                                 MEMORANDUM OPINION

       On January 13, 2020, the Magistrate Judge’s Report and Recommendation (Doc. #19) was

entered and the parties were allowed fourteen (14) days in which to file objections to the

recommendations made by the Magistrate Judge. No objections have been filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge. The court

further ACCEPTS the recommendations of the Magistrate Judge that the decision of the

Commissioner be reversed.

       A separate order in accordance with this Memorandum Opinion will be entered.

       DONE and ORDERED this March 3, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
